[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                 JAN 31, 2007
                                   No. 06-13787                THOMAS K. KAHN
                               Non-Argument Calendar               CLERK
                             ________________________

                       D. C. Docket No. 05-00900-CV-CAM-1

ROBERT L. REHBERGER,

                                                                Plaintiff-Appellant,

                                           versus

WILLIAM (HAL) CRAIG,
Flint Circuit Superior Court Judge,
TOMMY K. FLOYD,
Flint Circuit District Attorney, et al.,


                                                             Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                   (January 31, 2007)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Robert L. Rehberger, a pro se state prisoner, appeals the district court’s

denial of his Federal Rule of Civil Procedure 60(b) motion to vacate and his

connected motion for leave to file for a three-judge panel, related to his 42 U.S.C.

§ 1983 civil rights action. On appeal, Rehberger only argues the merits of the

underlying claims raised in his original § 1983 action.

      Litigants who fail to raise issues on appeal have abandoned those issues.

Allstate Ins. Co. v. Swann, 27 F.3d 1539, 1542 (11th Cir. 1994). However, briefs

should be read liberally to ascertain the issues raised. Id.

      Rehberger has failed to present any argument the district court abused its

discretion in denying his Rule 60(b) motion or in denying his motion for leave to

file for a three-judge panel, therefore, he has abandoned these claims. Id. at 1542.

Even construing Rehberger’s brief liberally as implicit arguments against the

denial of his Rule 60(b) motion, the district court did not abuse its discretion

because we previously affirmed the order he sought to vacate. Accordingly,

because the arguments Rehberger raises are not properly before us and he has

abandoned all other arguments, we affirm the district court’s order.

      AFFIRMED.




                                           2